COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:      Caballero v. State

Appellate case number:    01-19-00878-CR; 01-19-00879-CR

Trial court case number: 1594160; 1594161;

Trial court:              337th District Court of Harris County

        The parties are instructed to be prepared to discuss at oral argument the following aspect
of this appeal:
       Although the trial attorney enumerates deficiencies in his performance representing
       the defendant, he does not admit that he failed to interview the people who lived at
       the house where the offense occurred. Is there authority addressing an ineffective
       assistance of counsel claim where the attorney is silent as to the failure to
       investigate and the matter is on appeal following the denial of the motion for new
       trial?
       The parties should expect to address the full range of briefed arguments. This order is
intended only to highlight a topic the panel knows it wants included in the presentation.
       It is so ORDERED.

Judge’s signature: /s/ Sarah Beth Landau
                   Acting individually


Date: March 25, 2022